Lucas County, No. L-90-105. This cause is here on certification of conflict by the Court of Appeals for Lucas County. It appears from the records of this court that appellants have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective October 16, 1991.
IT IS FURTHER ORDERED that the appellees recover from the appellants their costs herein expended; and that a mandate be sent to the Court of Appeals for Lucas County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Lucas County for entry.